Exhibit 10.7
 
AMENDMENT TO CONVERTIBLE PROMISSORY NOTES


This Amendment to Convertible Promissory Notes (this “Agreement”) dated May 4,
2012, to be effective as of February 2, 2012 (the “Effective Date”), is by and
among Sandalwood Ventures, Ltd. (the “Company”) and Little Bay Consulting SA
(“Note Holder”), each a “Party” and collectively the “Parties.”
 
W I T N E S S E T H:



WHEREAS, the Company previously entered into the following Convertible
Promissory Notes in favor of Note Holder (as amended and restated from time to
time, collectively, the “Promissory Notes”):


Effective Date of Promissory Note
Amount of Promissory Note
February 1, 2010
$12,500
November 4, 2011
$5,000
February 3, 2012
$5,000
Total
$22,500



WHEREAS, the Parties desire to enter into this Agreement to add a limitation to
the Note Holder’s ability to convert the Promissory Notes pursuant to the terms
and conditions of this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the sufficiency
thereof, the Parties hereto agree as follows:


1. Amendment to Promissory Notes.  In consideration for $10 and other good and
valuable consideration, which consideration the Note Holder acknowledges the
receipt and sufficiency of, the Note Holder agrees that each of the Promissory
Notes shall be amended to add a new Section 4(j) to such Promissory Notes as
follows:


“
j.
The applicable portion of this Note shall not be convertible during any time
that, and only to the extent that, the number of Shares to be issued to Holder
upon such Conversion, when added to the number of shares of Common Stock, if
any, that the Holder otherwise beneficially owns (outside of this Note, and not
including any other securities of the Company held by Holder having a provision
substantially similar to this paragraph) at the time of such Conversion, would
exceed 4.99% (the “Maximum Percentage”) of the number of shares of Common Stock
of the Company outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon Conversion of this Note held by the Holder,
as determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Beneficial Ownership Limitation”).  The Beneficial
Ownership Limitation provisions of this Section 4(j) may be waived by Holder, at
the election of such Holder, upon not less than sixty-one (61) days prior
written notice to the Company, to change the Beneficial Ownership Limitation to
any other percentage of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
Conversion of the Note held by the Holder.  The provisions of this paragraph
shall not be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 4(j) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.”



 
 

--------------------------------------------------------------------------------

 
2. Confirmation and acknowledgement of the Ownership Limitation. For the sake of
clarity and in an abundance of caution, the Note Holder agrees, confirms and
acknowledges that the Ownership Limitation (described above in Section 2) shall
hereafter apply to and limit the Note Holder’s conversion of each of the
Promissory Notes.
 
3. Confirmation and Approval of the Promissory Notes.  By signing this Agreement
the Note Holder hereby confirms the terms and conditions of each of the
Promissory Notes including, but not limited to the representations and
warranties of the Note Holder (as set forth in Section 7 of each Promissory
Note) both as of the date of this Agreement and as of the effective date of each
Promissory Note as provided above.  The Note Holder further agrees and confirms
that the Note Holder’s signature on this Agreement shall have the same force and
effect and be valid for any and all purposes as the Note Holder’s signature on
and execution of each of the Promissory Notes, effective as of the effective
date thereof as described above.


4. Consideration.  Each of the Parties agrees and confirms by signing below that
they have received valid consideration in connection with this Agreement and the
transactions contemplated herein.
 
5. Mutual Representations, Covenants and Warranties.  Each of the Parties, for
themselves and for the benefit of each of the other Parties hereto, represents,
covenants and warranties that:


(a)           Such Party has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. This Agreement constitutes the
legal, valid and binding obligation of such Party enforceable against such Party
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles; and
 
 
 
 

--------------------------------------------------------------------------------

 
(b)           The execution and delivery by such Party and the consummation of
the transactions contemplated hereby and thereby do not and shall not, by the
lapse of time, the giving of notice or otherwise: (i) constitute a violation of
any law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any contract to which such Party is
bound or affected.


6. Further Assurances.  The Parties agree that, from time to time, each of them
will take such other action and to execute, acknowledge and deliver such
contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this Agreement
and the transactions contemplated herein.


7. Reconfirmation of Promissory Notes by the Company. The Company hereby
reaffirms all terms, conditions, covenants, representations and warranties made
in the Promissory Notes, to the extent the same are not amended hereby.  


8. Effect of Agreement. Upon the effectiveness of this Agreement, each reference
in the Promissory Notes to “Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to such Promissory Notes as
modified or waived hereby.


9. Promissory Notes to Continue in Full Force and Effect.  Except as
specifically modified or amended herein, the Promissory Notes and the terms and
conditions thereof shall remain in full force and effect.


10. Benefit and Burden.  This Agreement shall inure to the benefit of, and shall
be binding upon, the Parties hereto and their successors and permitted assigns.


11. Severability.  Should any clause, sentence, paragraph, subsection, Section
or Article of this Agreement be judicially declared to be invalid, unenforceable
or void, such decision will not have the effect of invalidating or voiding the
remainder of this Agreement, and the Parties agree that the part or parts of
this Agreement so held to be invalid, unenforceable or void will be deemed to
have been stricken herefrom by the Parties, and the remainder will have the same
force and effectiveness as if such stricken part or parts had never been
included herein.


12. Entire Agreement.  This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
Parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
Parties, whether written, oral or otherwise.


 
 

--------------------------------------------------------------------------------

 
13. Construction.  In this Agreement words importing the singular number include
the plural and vice versa; words importing the masculine gender include the
feminine and neuter genders.


14. Effect of Facsimile and Photocopied Signatures. This Agreement may be
executed in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed to another Party shall be deemed to have been executed
and delivered by the signing Party as though an original.  A photocopy of this
Agreement shall be effective as an original for all purposes.












[Remainder of page left intentionally blank. Signature page follows.]
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.




Sandalwood Ventures, Ltd.
(“Company”)




By: /s/ Ronald Kopman

Printed Name: Ronald Kopman

Its: President







Little Bay Consulting SA
(“Note Holder”)


 
By: /s/ Frank Buser

Printed Name: Frank Buser

Its: Director




 
 
 
 

--------------------------------------------------------------------------------

 